Citation Nr: 1235861	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-48 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral hearing loss prior to August 13, 2010.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss from August 13, 2010, to November 14, 2011.  

3.  Entitlement to an evaluation in excess of 50 percent for service-connected bilateral hearing loss from November 15, 2011 to the present.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, among other determinations, denied the Veteran's claims to establish service connection for bilateral hearing loss and PTSD.  The Veteran expressed disagreement with the RO's denial of these claims in June 2009, and, after he was provided with a November 2009 Statement of the Case (SOC) which continued to deny these claims, he perfected an appeal to the Board with the submission of a timely substantive appeal in December 2009.  

In an August 2010 Decision Review Officer (DRO) decision, the RO established service connection for bilateral hearing loss.  Based on the evidence of record, to include several VA audiological examination reports, a 30 percent evaluation was assigned from April 28, 2008, to August 12, 2010, and a 10 percent evaluation was assigned on and after August 13, 2010.  Accordingly, the RO created staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the RO assigned a higher evaluation for an earlier time period under consideration, this amounts to a staged rating rather than a reduction.  The provisions of 38 C.F.R. § 3.105(e) pertaining to rating reductions are not applicable to staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

In September 2010, the Veteran expressed disagreement with the assigned evaluations for his service-connected bilateral hearing loss.  See a statement from the Veteran dated in September 2010.  He was provided an SOC in September 2010 which continued the assigned evaluations for this disability, and he subsequently perfected an appeal to the Board.  

A hearing was held on July 19, 2011, by means of video conferencing equipment with the Veteran in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In September 2011, the Board granted the Veteran's claim to establish service connection for PTSD and remanded his claim for an increased evaluation for service-connected bilateral hearing loss for further evidentiary development.  Specifically, the Board instructed that the RO and/or VA Appeals Management Center (AMC) should obtain outstanding and updated VA treatment records and afford the Veteran a VA examination in connection with his claim for an increased evaluation for bilateral hearing loss.  The requested development was substantially completed, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In an October 2011 rating decision, the AMC effectuated the Board's allowance of the Veteran's claim to establish service connection for PTSD; a 10 percent evaluation was assigned, effective from April 28, 2008.  In a November 2011 statement, the Veteran expressed disagreement with the assigned evaluation for his service-connected PTSD.  See a November 2011 statement from the Veteran.  

In a concurrent Supplemental Statement of the Case (SSOC) and DRO decision, the AMC partially granted the Veteran's claim for an increased evaluation for service-connected bilateral hearing loss; a 50 percent evaluation was assigned, effective November 15, 2011.  In doing so, the RO created further staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As this increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation for service-connected bilateral hearing loss remains in appellate status for all time periods created by the staged ratings.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In an August 2012 letter from the Board, the Veteran was erroneously notified that the VLJ who presided at the July 2011 videoconference hearing was no longer employed with the Board, and thus, he had the option to testify at a hearing in front of the another VLJ who would decide his case.  38 C.F.R. § 20.707, 20.717 (2011).  The Board notes that this letter was sent in error, as the VLJ who presided at the July 2011 hearing remains at the Board and is signing the present determination.  Nonetheless, in a September 2012 letter, the Veteran conveyed that he did not want to participate in another hearing.  See a September 2012 letter from the Veteran.  

Clarification of the issues on appeal

As noted above, the RO has created staged ratings with regard to the Veteran's claim for an increased evaluation for his service-connected bilateral hearing loss.  See Fenderson v. West, 12 Vet. App. 119 (1999).  For purposes of clarity, the Board has separated the Veteran's initial claim for an increased evaluation to reflect the stages created by the RO's actions.  

The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 13, 2010, at the most severe, the Veteran's service-connected bilateral hearing loss reflected Level VII hearing in the right ear and Level V hearing in the left ear.  

2.  From August 13, 2010, to November 14, 2011, at the most severe, the Veteran's service-connected bilateral hearing loss reflected Level III hearing in the right ear and Level IV hearing in the left ear.  

3.  Since November 15, 2011, at the most severe, the Veteran's service-connected bilateral hearing loss reflected Level VIII hearing in the right ear and Level VIII hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to August 13, 2010, the criteria for an initial evaluation in excess of 30 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).

2.  From August 13, 2010, to November 14, 2011, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).

3.  Since November 15, 2011, the criteria for an evaluation in excess of 50 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in May 2008 before service connection was granted in August 2010 was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to his claim for an increased evaluation.  All available medical records pertinent to the years after service are in the claims file and were reviewed by both the RO, AMC and the Board in connection with the Veteran's claim.  

The Board observes that the Veteran's service treatment records are unavailable for review and are presumed to be destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See an August 2008 Personal Information Exchange System (PIES) request printout.  The RO informed the Veteran that his records were "fire-related" in September 2008 and requested that he complete a NA Form 13075, Questionnaire About Military Service.  In September 2008, the RO issued a Formal Finding of Unavailability concerning the Veteran's service treatment records. 

The Court has held that in cases where the Veteran's service treatment records were unavailable, through no fault of the Veteran, as is the case here, there is a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Further, the Board notes that the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  As such, it is not clear that the Veteran's service treatment records would provide any further evidence in support of his claim for an increased evaluation, and thus, remanding the claim for further searching would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

With regard to the claim for an increased evaluation, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined in November 2011.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The RO afforded the Veteran VA examinations in connection with his bilateral hearing loss claim in November 2008, August 2010 and November 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the Veteran's records and fully address the rating criteria that are relevant to rating bilateral hearing loss.  These VA examination reports reflect that the VA audiologists completed a review of the Veteran's complete VA claims file, fully and accurately described the history of the disability, the functional impairment including the Veteran's reports of the daily affects of his service-connected bilateral hearing loss and the impact of the disability on the Veteran's daily life and employment as required for an adequate evaluation.  Thus, the Board concludes that the provided VA examinations are adequate for the purpose of adjudicating the Veteran's claim.  See Barr, 21 Vet. App. at 312; see also 38 C.F.R. § 4.2 (2011).  .

Also, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The reports of the in November 2008, August 2010 and November 2011 VA examinations reflect that the examiners described the functional effects of the Veteran's service-connected bilateral hearing loss disability.  Further, the Veteran and his wife made statements pertaining to the daily affects of the Veteran's service-connected bilateral hearing loss.  See e.g., statements from the Veteran and his wife dated in June 2010 .  

The Board finds that no prejudice results to the Veteran in proceeding with a decision.  In this regard, the Court's rationale in requiring an examiner to consider the function effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."

Since the Veteran and his wife have described the affects of the Veteran's service-connected bilateral hearing loss in June 2010 and such has been discussed by the November 2008, August 2010 and November 2011 VA examiners, the Board concludes that the evidence of record is adequate for VA rating purposes.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.



Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as noted by the results of controlled speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, this rating schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity through XI for profound deafness.  See 38 C.F.R. § 4.85.

As per the provisions of 38 C.F.R. § 4.86, concerning exceptional patterns of hearing impairment, when pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).

Discussion

The Veteran is seeking an increased evaluation for service-connected bilateral hearing loss under 38 C.F.R. § 4.85 (2011).  He essentially contends that his service-connected bilateral hearing loss is more disabling than indicated by the assigned evaluations for the distinct time periods created by the RO and AMC.  As noted above, the Veteran's claim, when considered as a whole, is for an increased evaluation for his service-connected bilateral hearing loss, the Board has separated the issue for the purposes of clarity.  The Board will address these separate time periods in turn.  

Prior to August 13, 2010  

Initially, the Board notes that the Veteran filed his initial claim to establish bilateral hearing loss on April 28, 2008.  When the RO established service connection for bilateral hearing loss in the August 2010 DRO decision, a 30 percent evaluation was assigned, effective from April 28, 2008, (the date that the Veteran filed his claim to establish service connection for bilateral hearing loss) to August 12, 2010.  The Veteran did not express disagreement with the effective date of the grant of service connection for bilateral hearing loss (April 28, 2008).   

The Board observes that the RO and AMC have gone to great efforts to obtain and interpret VA audiograms dated in May 1999, July 2001 and February 2008.  However, since this evidence pre-dates the effective date for the award of service connection for bilateral hearing loss, with which the Veteran has not expressed disagreement, this evidence will not be considered for the purposes of evaluating the Veteran's claim for an increased evaluation.  

In November 2008, the Veteran underwent a VA audiological examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
25
50
75
75
56.25
LEFT
10
25
50
70
80
56.25

Puretone threshold averages were 56.25 decibels in each of the Veteran's ears.  The speech discrimination scores at that time were 56 and 72 percent in the right and left ears, respectively.  

This examination report yielded a numerical designation of VII in the right ear (50 to 57 percent average puretone decibel hearing loss, with between 52 and 58 percent speech discrimination) and V in the left ear (50 to 57 percent average puretone decibel hearing loss, with between 68 and 74 percent speech discrimination).  

Entering the category designations into Table VII, a 30 percent evaluation is for assignment under Diagnostic Code 6100.  

There is no other audiometric evidence of record dated between April 28, 2008, and August 12, 2010.  As recounted above, the two audiograms of record during this time period reflect hearing acuity which approximates a noncompensable evaluation in February 2008 and a 30 percent evaluation in November 2008.  

The Board has considered the application of 38 C.F.R. § 4.86 (2011) (exceptional patterns of hearing impairment).  However, the Veteran's hearing loss does not meet the criteria under that section.  More specifically, the Veteran's hearing test results for this time period do not show a result of 55 decibels or more in either ear at each level from 1000 Hz to 4000 Hz or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, as would be required for application of table VIa under 38 C.F.R. § 4.86 (a) or (b).  Therefore, a higher evaluation cannot be awarded to the Veteran under 38 C.F.R § 4.86, and thus, the currently assigned 30 percent evaluation under 38 C.F.R. § 4.85 during this time period is correct under the Rating Schedule.  

The Board notes that the November 2008 VA examiner recorded the Veteran's complaints of how his service-connected bilateral hearing loss affects his daily life.  See the report of the November 2008 VA examination.  Moreover, as noted above, the Veteran and his wife have cited specific examples of how his service-connected bilateral hearing loss affects his life.  See e.g., statements from the Veteran and his wife dated in June 2010.  Because the examiner elicited information from the Veteran concerning the functional effects of his disability, compliance with all applicable regulatory provisions was accomplished.  See Martinak, supra.

In short, the medical evidence does not support the Veteran's assertion that an evaluation in excess of 30 percent is warranted under any pertinent criteria prior to August 13, 2010.  

From August 13, 2010, to November 14, 2011  

In August 2010, the Veteran underwent VA audiometric testing which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
35
60
70
80
61.25
LEFT
25
35
60
75
85
63.25

Puretone threshold averages were 51.25 decibels and 63.5 decibels in the Veteran's right and left ears, respectively.  The speech discrimination scores at that time were 84 and 80 percent in the right and left ears, respectively.  

This examination report yielded a numerical designation of III in the right ear (58 to 65 percent average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and IV in the left ear (58 to 65 percent average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination).  

Entering the category designations into Table VII, a 10 percent evaluation is for assignment under Diagnostic Code 6100.

There is no other audiometric evidence of record dated between August 13, 2010, and November 14, 2011.  As recounted above, the audiogram of record during this time period reflects hearing acuity which approximates a 10 percent evaluation in August 2010.  

The Board has considered the application of 38 C.F.R. § 4.86 (2011) (exceptional patterns of hearing impairment).  However, the Veteran's hearing loss does not meet the criteria under that section.  More specifically, the Veteran's hearing test results for this time period do not show a result of 55 decibels or more in either ear at each level from 1000 Hz to 4000 Hz or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, as would be required for application of table VIa under 38 C.F.R. § 4.86 (a) or (b).  Therefore, a higher evaluation cannot be awarded to the Veteran under 38 C.F.R § 4.86, and thus, the currently assigned 10 percent evaluation under 38 C.F.R. § 4.85 during this time period is correct under the Rating Schedule.  

The Board notes that the August 2010 VA examiner recorded the Veteran's complaints of how his service-connected bilateral hearing loss affects his daily life.  See the report of the August 2010 VA examination.  Moreover, as noted above, the Veteran and his wife have cited specific examples of how his service-connected bilateral hearing loss affects his life.  See e.g., statements from the Veteran and his wife dated in June 2010.  Because the examiner elicited information from the Veteran concerning the functional effects of his disability, compliance with all applicable regulatory provisions was accomplished.  See Martinak, supra.

In short, the medical evidence does not support the Veteran's assertion that an evaluation in excess of 10 percent is warranted under any pertinent criteria between August 13, 2010, and November 14, 2011.  

From November 15, 2011 to the Present  

In August 2010, the Veteran underwent VA audiometric testing which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
40
40
65
75
80
65
LEFT
35
55
65
75
85
70

Puretone threshold averages were 65 decibels and 70 decibels in the Veteran's right and left ears, respectively.  The speech discrimination scores at that time were 48 and 44 percent in the right and left ears, respectively.  

This examination report yielded a numerical designation of VIII in the right ear (58 to 65 percent average puretone decibel hearing loss, with between 44 and 50 percent speech discrimination) and VIII in the left ear (66 to 73 percent average puretone decibel hearing loss, with between 44 and 50 percent speech discrimination).  

Entering the category designations into Table VII, a 50 percent evaluation is for assignment under Diagnostic Code 6100.

There is no other audiometric evidence of record dated from November 15, 2011, to the present.  As recounted above, the audiogram of record during this time period reflects hearing acuity which approximates a 50 percent evaluation in November 2011.  

The Board has considered the application of 38 C.F.R. § 4.86 (2011) (exceptional patterns of hearing impairment).  While the Veteran's hearing test results for this time period do not show a result of 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, as would be required for application of table VIa under 38 C.F.R. § 4.86(b), these test results do show results of 55 decibels or more the left ear at each level from 1000 Hz to 4000 Hz.  In such cases, under 38 C.F.R. § 4.86(a) instructs that the rating specialist will assign the Roman numeral for that ear from table VI or from table VIa, whichever is results in the higher Roman numeral.  As noted above, the test November 2011 audiogram test results yield a numerical designation of VIII as per table VI.  When these same results are applied to table VIa, the numerical designation of VI is warranted.  Accordingly, since the numerical designation of VIII is higher than VI, the Veteran's claim cannot be availed by application of 38 C.F.R. § 4.86(a) and table VIa.  

In light of above, the currently assigned 50 percent evaluation under 38 C.F.R. § 4.85 during this time period is correct under the Rating Schedule.  

The Board notes that the November 2011 VA examiner recorded the Veteran's complaints of how his service-connected bilateral hearing loss affects his daily life.  See the report of the November 2011 VA examination.  Moreover, as noted above, the Veteran and his wife have cited specific examples of how his service-connected bilateral hearing loss affects his life.  See e.g., statements from the Veteran and his wife dated in June 2010.  Because the examiner elicited information from the Veteran concerning the functional effects of his disability, compliance with all applicable regulatory provisions was accomplished.  See Martinak, supra.

In short, the medical evidence does not support the Veteran's assertion that an evaluation in excess of 50 percent is warranted under any pertinent criteria from November 15, 2011, to the present.  

The Board has considered the possibility of further staged ratings.  See Fenderson, Francisco and Hart, all supra.  The Board, however, concludes that the criteria for an increased evaluation were not met during any time period of the Veteran's appeal.  Accordingly, further staged ratings are inapplicable.  See id.

In so concluding, the Board acknowledges the obvious sincerity of the Veteran in pursuing a higher evaluation.  The Board, however, is obligated to decide cases based on the evidence before it rather than on such factors.  Based on the evidence of record, a higher rating is not in order.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 6100, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected bilateral hearing loss caused frequent periods of hospitalization.  Also, marked interference with his employment due to service-connected bilateral hearing loss is not shown by the evidence of record.  Indeed, an August 2010 VA PTSD examination report reflects that the Veteran was eligible for company retirement benefits in 1988 when the coal mine company that employed him "went out of business."  See an August 2010 VA PTSD examination report.  

In a September 2012 statement, the Veteran's representative asserted that the Veteran's service-connected bilateral hearing loss was "devastating" to the Veteran.  See a September 2012 statement from the Veteran's representative.  In making this statement, the Veteran's representative noted the apparent disparity between the clinical level of the Veteran's hearing acuity and the functional impact that his service-connected bilateral hearing loss has on his life.  However, the Board observes that the Rating Schedule takes such factors into account, and in turn, the assigned evaluations for the Veteran's service-connected bilateral hearing loss compensate him for the functional impact of the Veteran's service-connected bilateral hearing loss.  

For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral hearing loss prior to August 13, 2010, is denied.  

Entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss from August 13, 2010, to November 14, 2011, is denied.  

Entitlement to an evaluation in excess of 50 percent for service-connected bilateral hearing loss from November 15, 2011 to the present, is denied.  


REMAND

Reason for Remand:  To issue a Statement of the Case (SOC).  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the October 2011 rating decision, the AMC granted the Veteran's claim to establish service connection for PTSD; a 10 percent evaluation was assigned, effective from April 28, 2008.  The Veteran was notified of this decision and his appellate rights in November 2011.  In a November 2011 statement, the Veteran specifically expressed disagreement with the assigned evaluation for his service-connected PTSD, stating his belief that the assigned evaluation failed to reflect the severity of this disability.  See the Veteran's November 2011 statement.  While a copy of this statement reflects that a VA employee marked it with a "Notice of Disagreement" stamp, neither the RO nor AMC have provided the Veteran with an SOC addressing this issue.  

The filing of a Notice of Disagreement places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of remanding this issue is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the RO/AMC should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal (VA Form 9), the Board is not required, and in fact, has no authority, to decide the claim).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should issue an SOC addressing the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected PTSD.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


